Exhibit 10.1 AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, as Issuer and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee and Series 2012-1 Agent SERIES 2012-1 SUPPLEMENT dated as of March 22, 2012 to SECOND AMENDED AND RESTATED BASE INDENTURE dated as of June 3, 2004 Series 2012-1 2.054% Rental Car Asset Backed Notes, Class A Series 2012-1 3.241% Rental Car Asset Backed Notes, Class B TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 2 ARTICLE II SERIES 2012-1 ALLOCATIONS 23 Section 2.1. Establishment of Series 2012-1 Collection Account, Series 2012-1 Excess Collection Account and Series 2012-1 Accrued Interest Account 23 Section 2.2. Allocations with Respect to the Series 2012-1 Notes 23 Section 2.3. Payments to Noteholders 27 Section 2.4. Payment of Note Interest 30 Section 2.5. Payment of Note Principal 30 Section 2.6. Administrator’s Failure to Instruct the Trustee to Make a Deposit or Payment 35 Section 2.7. Series 2012-1 Reserve Account 35 Section 2.8. Series 2012-1 Letters of Credit and Series 2012-1 Cash Collateral Account 37 Section 2.9. Series 2012-1 Distribution Account 41 Section 2.10. Series 2012-1 Accounts Permitted Investments 43 Section 2.11. Series 2012-1 Demand Notes Constitute Additional Collateral for Series 2012-1 Notes 43 Section 2.12. Subordination of the Class B Notes and Class C Notes 43 ARTICLE III AMORTIZATION EVENTS 44 ARTICLE IV FORM OF SERIES 2012-1 NOTES 45 Section 4.1. Restricted Global Series 2012-1 Notes 45 Section 4.2. Temporary Global Series 2012-1 Notes; Permanent Global Series 2012-1 Notes 45 ARTICLE V GENERAL 46 Section 5.1. Optional Repurchase 46 Section 5.2. Information 46 Section 5.3. Exhibits 46 Section 5.4. Ratification of Base Indenture 47 Section 5.5. Counterparts 47 Section 5.6. Governing Law 47 Section 5.7. Amendments 47 Section 5.8. Discharge of Indenture 48 Section 5.9. Notice to Rating Agencies 48 Section 5.10. Capitalization of ABRCF 48 Section 5.11. Required Noteholders. 48 Section 5.12. Series 2012-1 Demand Notes 48 Section 5.13. Termination of Supplement 48 Section 5.14. Noteholder Consent to Certain Amendments 49 Section 5.15. Issuance of Class C Notes 49 Section 5.16. Confidential Information. 51 Section 5.17. Capitalized Cost Covenant 52 Section 5.18. Further Limitation of Liability. 52 Section 5.19. Series 2012-1 Agent. 52 Section 5.20. Force Majeure. 52 Section 5.21. Waiver of Jury Trial, etc. 53 Section 5.22. Submission to Jurisdiction. 53 SERIES 2012-1 SUPPLEMENT, dated as of March 22, 2012 (this “Supplement”), among AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, a special purpose limited liability company established under the laws of Delaware (“ABRCF”), THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (formerly known as The Bank of New York), a limited purpose national banking association with trust powers, as trustee (in such capacity, and together with its successors in trust thereunder as provided in the Base Indenture referred to below, the “Trustee”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (formerly known as The Bank of New York), as agent (in such capacity, the “Series 2012-1 Agent”) for the benefit of the Series 2012-1 Noteholders, to the Second Amended and Restated Base Indenture, dated as of June 3, 2004, between ABRCF and the Trustee (as amended, modified or supplemented from time to time, exclusive of Supplements creating a new Series of Notes, the “Base Indenture”). PRELIMINARY STATEMENT WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among other things, that ABRCF and the Trustee may at any time and from time to time enter into a supplement to the Base Indenture for the purpose of authorizing the issuance of one or more Series of Notes; NOW, THEREFORE, the parties hereto agree as follows: DESIGNATION There is hereby created a Series of Notes to be issued pursuant to the Base Indenture and this Supplement, and such Series of Notes shall be designated generally as the “Series 2012-1 Rental Car Asset Backed Notes”.The Series 2012-1 Notes shall be issued in up to three Classes, the first of which shall be known as the “Class A Notes”, the second of which shall be known as the “Class B Notes” and the third of which, if issued, shall be known as the “Class C Notes”. On the Series 2012-1 Closing Date, ABRCF shall issue (i) one tranche of Class A Notes, which shall be designated as the “Series 2012-1 2.054% Rental Car Asset Backed Notes, Class A” and (ii) one tranche of Class B Notes, which shall be designated as the “Series 2012-1 3.241% Rental Car Asset Backed Notes, Class B”. Subsequent to the Series 2012-1 Closing Date, ABRCF may on any date during the Series 2012-1 Revolving Period offer and sell additional Series 2012-1 Notes subject to the conditions set forth in Section 5.15.Such additional Series 2012-1 Notes, if issued, shall be designated as the “Series 2012-1 Fixed Rate Rental Car Asset Backed Notes, Class C”, and shall be referred to herein as the “Class C Notes”. The Class A Notes, Class B Notes and Class C Notes, if issued, together, constitute the Series 2012-1 Notes.The Class B Notes shall be subordinated in right of payment to the Class A Notes, to the extent set forth herein.The Class C Notes, if issued, shall be subordinated in right of payment to the Class A Notes and Class B Notes, to the extent set forth herein. 1 The proceeds from the sale of the Class A Notes and Class B Notes shall be deposited in the Collection Account and shall be deemed to be Principal Collections. The Series 2012-1 Notes are a non-Segregated Series of Notes (as more fully described in the Base Indenture).Accordingly, all references in this Supplement to “all” Series of Notes (and all references in this Supplement to terms defined in the Base Indenture that contain references to “all” Series of Notes) shall refer to all Series of Notes other than Segregated Series of Notes. ARTICLE I DEFINITIONS (a)All capitalized terms not otherwise defined herein are defined in the Definitions List attached to the Base Indenture as Schedule I thereto.All Article, Section, Subsection or Exhibit references herein shall refer to Articles, Sections, Subsections or Exhibits of this Supplement, except as otherwise provided herein.Unless otherwise stated herein, as the context otherwise requires or if such term is otherwise defined in the Base Indenture, each capitalized term used or defined herein shall relate only to the Series 2012-1 Notes and not to any other Series of Notes issued by ABRCF.In the event that a term used herein shall be defined both herein and in the Base Indenture, the definition of such term herein shall govern. (b)The following words and phrases shall have the following meanings with respect to the Series 2012-1 Notes and the definitions of such terms are applicable to the singular as well as the plural form of such terms and to the masculine as well as the feminine and neuter genders of such terms: “ABCR” means Avis Budget Car Rental, LLC. “Adjusted Net Book Value” means, as of any date of determination, with respect to each Adjusted Program Vehicle as of such date, the product of 0.965 and the Net Book Value of such Adjusted Program Vehicle as of such date. “Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day on which banking institutions in New York City or in the city in which the corporate trust office of the Trustee is located are authorized or obligated by law or executive order to close. “Certificate of Lease Deficit Demand” means a certificate substantially in the form of Annex A to the Series 2012-1 Letters of Credit. “Certificate of Termination Date Demand” means a certificate substantially in the form of Annex D to the Series 2012-1 Letters of Credit. “Certificate of Termination Demand” means a certificate substantially in the form of Annex C to the Series 2012-1 Letters of Credit. 2 “Certificate of Unpaid Demand Note Demand” means a certificate substantially in the form of Annex B to the Series 2012-1 Letters of Credit. “Class” means a class of the Series 2012-1 Notes, which may be the Class A Notes, the Class B Notes or, if issued, the Class C Notes. “Class A Carryover Controlled Amortization Amount” means, with respect to any Related Month during the Series 2012-1 Controlled Amortization Period, the amount, if any, by which the portion of the Monthly Total Principal Allocation paid to the Class A Noteholders pursuant to Section 2.5(e)(i) for the previous Related Month was less than the Class A Controlled Distribution Amount for the previous Related Month; provided, however, that for the first Related Month in the Series 2012-1 Controlled Amortization Period, the Class A Carryover Controlled Amortization Amount shall be zero. “Class A Controlled Amortization Amount” means, (i) with respect to any Related Month during the Series 2012-1 Controlled Amortization Period other than the Related Month immediately preceding the Series 2012-1 Expected Final Distribution Date, $47,116,666.67 and (ii) with respect to the Related Month immediately preceding the Series 2012-1 Expected Final Distribution Date, $47,116,666.65. “Class A Controlled Distribution Amount” means, with respect to any Related Month during the Series 2012-1 Controlled Amortization Period, an amount equal to the sum of the Class A Controlled Amortization Amount and any Class A Carryover Controlled Amortization Amount for such Related Month. “Class A Initial Invested Amount” means the aggregate initial principal amount of the Class A Notes, which is $282,700,000. “Class A Invested Amount” means, when used with respect to any date, an amount equal to (a) the Class A Initial Invested Amount minus (b) the amount of principal payments made to Class A Noteholders on or prior to such date. “Class A Monthly Interest” means, with respect to (i) the initial Series 2012-1 Interest Period, an amount equal to $451,628.96 and (ii) any other Series 2012-1 Interest Period, an amount equal to the product of (A) one-twelfth of the Class A Note Rate and (B) the Class A Invested Amount on the first day of such Series 2012-1 Interest Period, after giving effect to any principal payments made on such date. “Class A Note” means any one of the Series 2012-1 2.054% Rental Car Asset Backed Notes, Class A, executed by ABRCF and authenticated by or on behalf of the Trustee, substantially in the form of Exhibit A-1, Exhibit A-2 or Exhibit A-3.Definitive Class A Notes shall have such insertions and deletions as are necessary to give effect to the provisions of Section 2.18 of the Base Indenture. “Class A Note Rate” means 2.054% per annum. “Class A Noteholder” means the Person in whose name a Class A Note is registered in the Note Register. 3 “Class A Shortfall” has the meaning set forth in Section 2.3(g)(i). “Class B Carryover Controlled Amortization Amount” means, with respect to any Related Month during the Series 2012-1 Controlled Amortization Period, the amount, if any, by which the portion of the Monthly Total Principal Allocation paid to the Class B Noteholders pursuant to Section 2.5(e)(ii) for the previous Related Month was less than the Class B Controlled Distribution Amount for the previous Related Month; provided, however, that for the first Related Month in the Series 2012-1 Controlled Amortization Period, the Class B Carryover Controlled Amortization Amount shall be zero. “Class B Controlled Amortization Amount” means, with respect to any Related Month during the Series 2012-1 Controlled Amortization Period, $7,050,000. “Class B Controlled Distribution Amount” means, with respect to any Related Month during the Series 2012-1 Controlled Amortization Period, an amount equal to the sum of the Class B Controlled Amortization Amount and any Class B Carryover Controlled Amortization Amount for such Related Month. “Class B Initial Invested Amount” means the aggregate initial principal amount of the Class B Notes, which is $42,300,000. “Class B Invested Amount” means, when used with respect to any date, an amount equal to (a) the Class B Initial Invested Amount minus (b) the amount of principal payments made to Class B Noteholders on or prior to such date. “Class B Monthly Interest” means, with respect to (i) the initial Series 2012-1 Interest Period, an amount equal to $106,628.90 and (ii) any other Series 2012-1 Interest Period, an amount equal to the product of (A) one-twelfth of the Class B Note Rate and (B) the Class B Invested Amount on the first day of such Series 2012-1 Interest Period, after giving effect to any principal payments made on such date. “Class B Note” means any one of the Series 2012-1 3.241% Rental Car Asset Backed Notes, Class B, executed by ABRCF and authenticated by or on behalf of the Trustee, substantially in the form of Exhibit B-1, Exhibit B-2 or Exhibit B-3.Definitive Class B Notes shall have such insertions and deletions as are necessary to give effect to the provisions of Section 2.18 of the Base Indenture. “Class B Note Rate” means 3.241% per annum. “Class B Noteholder” means the Person in whose name a Class B Note is registered in the Note Register. “Class B Shortfall” has the meaning set forth in Section 2.3(g)(ii). “Class C Noteholder” means the Person in whose name a Class C Note is registered in the Note Register. “Class C Notes” has the meaning set forth in the preamble. 4 “Class C Notes Closing Date” has the meaning set forth in Section 5.15. “Clearstream” is defined in Section 4.2. “Confirmation Condition” means, with respect to any Bankrupt Manufacturer which is a debtor in Chapter 11 Proceedings, a condition that shall be satisfied upon the bankruptcy court having competent jurisdiction over such Chapter 11 Proceedings issuing an order that remains in effect approving (i) the assumption of such Bankrupt Manufacturer’s Manufacturer Program (and the related Assignment Agreements) by such Bankrupt Manufacturer or the trustee in bankruptcy of such Bankrupt Manufacturer under Section 365 of the Bankruptcy Code and at the time of such assumption, the payment of all amounts due and payable by such Bankrupt Manufacturer under such Manufacturer Program and the curing of all other defaults by the Bankrupt Manufacturer thereunder or (ii) the execution, delivery and performance by such Bankrupt Manufacturer of a new post-petition Manufacturer Program (and the related assignment agreements) on the same terms and covering the same Vehicles as such Bankrupt Manufacturer’s Manufacturer Program (and the related Assignment Agreements) in effect on the date such Bankrupt Manufacturer became subject to such Chapter 11 Proceedings and, at the time of the execution and delivery of such new post-petition Manufacturer Program, the payment of all amounts due and payable by such Bankrupt Manufacturer under such Manufacturer Program and the curing of all other defaults by the Bankrupt Manufacturer thereunder; provided that notwithstanding the foregoing, the Confirmation Condition shall be deemed satisfied until the 90th calendar day following the initial filing in respect of such Chapter11 Proceedings. “DBRS” means DBRS, Inc. “DBRS Equivalent Rating”means, with respect to any Person not rated by DBRS, (i) if such Person is rated by all three of Moody’s, Standard & Poor’s and Fitch Ratings, Ltd. (together, the “Equivalent Rating Agencies”), either (A) if at least two Equivalent Rating Agencies have provided equivalent ratings with respect to such Person, the DBRS equivalent of such equivalent ratings (regardless of any rating from another Equivalent Rating Agency) or (B) otherwise, the median of the DBRS equivalents of the ratings for such Person provided by each of the three Equivalent Rating Agencies, (ii) if such Person is rated by any two of the Equivalent Rating Agencies, the DBRS equivalent of the lower of the ratings for such Person provided by the relevant Equivalent Rating Agencies or (iii) if such Person is rated by only one of the Equivalent Rating Agencies, the DBRS equivalent of the rating for such Person provided by such Equivalent Rating Agency. “DBRS Excluded Manufacturer Receivable Specified Percentage” means, as of any date of determination, with respect to each DBRS Non-Investment Grade Manufacturer as of such date, the percentage (not to exceed 100%) most recently specified in writing by DBRS to ABRCF and the Trustee and consented to by the Requisite Series 2012-1 Noteholders with respect to such DBRS Non-Investment Grade Manufacturer; provided, however, that as of the Series 2012-1 Closing Date the DBRS Excluded Manufacturer Receivable Specified Percentage for each DBRS Non-Investment Grade Manufacturer shall be 100%; provided, further, that the initial DBRS Excluded Manufacturer Receivable Specified Percentage with respect to any 5 Manufacturer that becomes a DBRS Non-Investment Grade Manufacturer after the Series 2012-1 Closing Date shall be 100%. “DBRS Excluded Receivable Amount” means, as of any date of determination, the sum of the following amounts with respect to each DBRS Non-Investment Grade Manufacturer as of such date:the product of (i) to the extent such amounts are included in the calculation of AESOP I Operating Lease Loan Agreement Borrowing Base as of such date, all amounts receivable, as of such date, by AESOP Leasing or the Intermediary from such DBRS Non-Investment Grade Manufacturer and (ii) the DBRS Excluded Manufacturer Receivable Specified Percentage for such DBRS Non-Investment Grade Manufacturer as of such date. “DBRS Non-Investment Grade Manufacturer” means, as of any date of determination, any Manufacturer that (i) is not a Bankrupt Manufacturer and (ii) does not have a long-term senior unsecured debt rating from DBRS (or, if such Manufacturer is not rated by DBRS, a DBRS Equivalent Rating) of at least “BBB (low)”; provided that any Manufacturer whose long-term senior unsecured debt rating from DBRS (or, if such Manufacturer is not rated by DBRS, its DBRS Equivalent Rating) is downgraded from at least “BBB (low)” to below “BBB (low)” after the Series 2012-1 Closing Date shall not be deemed a DBRS Non-Investment Grade Manufacturer until the thirtieth (30th) calendar day following such downgrade. “Demand Note Issuer” means each issuer of a Series 2012-1 Demand Note. “Disbursement” means any Lease Deficit Disbursement, any Unpaid Demand Note Disbursement, any Termination Date Disbursement or any Termination Disbursement under a Series 2012-1 Letter of Credit, or any combination thereof, as the context may require. “Euroclear” is defined in Section 4.2. “Excess Collections” is defined in Section 2.3(f)(i). “Excluded Receivable Amount” means, as of any date of determination, the greater of the Moody’s Excluded Receivable Amount and the DBRS Excluded Receivable Amount as of such date. “Finance Guide” means the Black Book Official Finance/Lease Guide. “Inclusion Date” means, with respect to any Vehicle, the date that is three months after the earlier of (i) the date such Vehicle became a Redesignated Vehicle and (ii) if the Manufacturer of such Vehicle is a Bankrupt Manufacturer, the date upon which the Event of Bankruptcy which caused such Manufacturer to become a Bankrupt Manufacturer first occurred. “Lease Deficit Disbursement” means an amount drawn under a Series 2012-1 Letter of Credit pursuant to a Certificate of Lease Deficit Demand. “Market Value Average” means, as of any day, the percentage equivalent of a fraction, the numerator of which is the average of the Selected Fleet Market Value as of the preceding Determination Date and the two Determination Dates precedent thereto and the denominator of which is the sum of (a) the average of the aggregate Net Book Value of all 6 Non-Program Vehicles (excluding (i)any Unaccepted Program Vehicles, (ii)any Excluded Redesignated Vehicles and (iii) any other Non-Program Vehicles that are subject to a Manufacturer Program with an Eligible Non-Program Manufacturer with respect to which no Manufacturer Event of Default has occurred and is continuing) and (b) the average of the aggregate Adjusted Net Book Value of all Adjusted Program Vehicles, in the case of each of clause (a) and (b) leased under the AESOP I Operating Lease and the Finance Lease as of the preceding Determination Date and the two Determination Dates precedent thereto. “Monthly Total Principal Allocation” means for any Related Month the sum of all Series 2012-1 Principal Allocations with respect to such Related Month. “Moody’s Excluded Manufacturer Receivable Specified Percentage” means, as of any date of determination, with respect to each Moody’s Non-Investment Grade Manufacturer as of such date, the percentage (not to exceed 100%) most recently specified in writing by Moody’s to ABRCF and the Trustee and consented to by the Requisite Series 2012-1 Noteholders with respect to such Moody’s Non-Investment Grade Manufacturer; provided, however, that as of the Series 2012-1 Closing Date the Moody’s Excluded Manufacturer Receivable Specified Percentage for each Moody’s Non-Investment Grade Manufacturer shall be 100%; provided further that the initial Moody’s Excluded Manufacturer Receivable Specified Percentage with respect to any Manufacturer that becomes a Moody’s Non-Investment Grade Manufacturer after the Series 2012-1 Closing Date shall be 100%. “Moody’s Excluded Receivable Amount” means, as of any date of determination, the sum of the following amounts with respect to each Moody’s Non-Investment Grade Manufacturer as of such date:the product of (i) to the extent such amounts are included in the calculation of AESOP I Operating Lease Loan Agreement Borrowing Base as of such date, all amounts receivable, as of such date, by AESOP Leasing or the Intermediary from such Moody’s Non-Investment Grade Manufacturer and (ii) the Moody’s Excluded Manufacturer Receivable Specified Percentage for such Moody’s Non-Investment Grade Manufacturer as of such date. “Moody’s Non-Investment Grade Manufacturer” means, as of any date of determination, any Manufacturer that (i) is not a Bankrupt Manufacturer and (ii) does not have a long term senior unsecured debt rating of at least “Baa3” from Moody’s; provided that any Manufacturer whose long term senior unsecured debt rating is downgraded from at least “Baa3” to below “Baa3” by Moody’s after the Series 2012-1 Closing Date shall not be deemed a Moody’s Non Investment Grade Manufacturer until the thirtieth (30th) calendar day following such downgrade. “Past Due Rent Payment” is defined in Section 2.2(g). “Permanent Global Class A Note” is defined in Section 4.2. “Permanent Global Class B Note” is defined in Section 4.2. “Permanent Global Series 2012-1 Notes” is defined in Section 4.2. “Pre-Preference Period Demand Note Payments” means, as of any date of determination, the aggregate amount of all proceeds of demands made on the Series 2012-1 7 Demand Notes included in the Series 2012-1 Demand Note Payment Amount as of the Series 2012-1 Letter of Credit Termination Date that were paid by the Demand Note Issuers more than one year before such date of determination; provided, however,that if an Event of Bankruptcy (or the occurrence of an event described in clause (a) of the definition thereof, without the lapse of a period of sixty (60) consecutive days) with respect to a Demand Note Issuer occurs during such one-year period, (x) the Pre-Preference Period Demand Note Payments as of any date during the period from and including the date of the occurrence of such Event of Bankruptcy to and including the conclusion or dismissal of the proceedings giving rise to such Event of Bankruptcy without continuing jurisdiction by the court in such proceedings shall equal the Pre-Preference Period Demand Note Payments as of the date of such occurrence for all Demand Note Issuers and (y) the Pre-Preference Period Demand Note Payments as of any date after the conclusion or dismissal of such proceedings shall equal the Series 2012-1 Demand Note Payment Amount as of the date of the conclusion or dismissal of such proceedings. “Principal Deficit Amount” means, as of any date of determination, the excess, if any, of (i) the Series 2012-1 Invested Amount on such date (after giving effect to the distribution of the Monthly Total Principal Allocation for the Related Month if such date is a Distribution Date) over (ii) the Series 2012-1 AESOP I Operating Lease Loan Agreement Borrowing Base on such date; provided, however that the Principal Deficit Amount on any date occurring during the period commencing on and including the date of the filing by any of the Lessees of a petition for relief under Chapter 11 of the Bankruptcy Code to but excluding the date on which each of the Lessees shall have resumed making all payments of the portion of Monthly Base Rent relating to Loan Interest required to be made under the AESOP I Operating Lease, shall mean the excess, if any, of (x) the Series 2012-1 Invested Amount on such date (after giving effect to the distribution of Monthly Total Principal Allocation for the Related Month if such date is a Distribution Date) over (y) the sum of (1) the Series 2012-1 AESOP I Operating Lease Loan Agreement Borrowing Base on such date and (2) the lesser of (a) the Series 2012-1 Liquidity Amount on such date and (b) the Series 2012-1 Required Liquidity Amount on such date. “Proposed Class C Notes” has the meaning set forth in Section 5.15. “Pro Rata Share” means, with respect to any Series 2012-1 Letter of Credit Provider as of any date, the fraction (expressed as a percentage) obtained by dividing (A) the available amount under such Series 2012-1 Letter of Credit Provider’s Series 2012-1 Letter of Credit as of such date by (B) an amount equal to the aggregate available amount under all Series 2012-1 Letters of Credit as of such date; provided, that only for purposes of calculating the Pro Rata Share with respect to any Series 2012-1 Letter of Credit Provider as of any date, if such Series 2012-1 Letter of Credit Provider has not complied with its obligation to pay the Trustee the amount of any draw under its Series 2012-1 Letter of Credit made prior to such date, the available amount under such Series 2012-1 Letter of Credit Provider’s Series 2012-1 Letter of Credit as of such date shall be treated as reduced (for calculation purposes only) by the amount of such unpaid demand and shall not be reinstated for purposes of such calculation unless and until the date as of which such Series 2012-1 Letter of Credit Provider has paid such amount to the Trustee and been reimbursed by the Lessee or the applicable Demand Note Issuer, as the case may be, for such amount (provided that the foregoing calculation shall not in any manner reduce the undersigned’s actual liability in respect of any failure to pay any demand under its Series 2012-1 Letter of Credit). 8 “Required Controlling Class Series 2012-1 Noteholders” means (i) for so long as any Class A Notes are outstanding, Class A Noteholders holding more than 50% of the Class A Invested Amount and (ii) if no Class A Notes are outstanding, Class B Noteholders holding more than 50% of the Class B Invested Amount (excluding, for the purposes of making any of the foregoing calculations, any Series 2012-1 Notes held by ABCR or any Affiliate of ABCR unless ABCR is the sole Series 2012-1 Noteholder). “Requisite Series 2012-1 Noteholders” means Class A Noteholders and Class B Noteholders holding, in the aggregate, more than 50% of the Series 2012-1 Invested Amount (excluding, for the purposes of making the foregoing calculation, any Series 2012-1 Notes held by ABCR or any Affiliate of ABCR unless ABCR is the sole Series 2012-1 Noteholder). “Restricted Global Class A Note” is defined in Section 4.1. “Restricted Global Class B Note” is defined in Section 4.1. “Selected Fleet Market Value” means, with respect to all Adjusted Program Vehicles and all Non-Program Vehicles (excluding (i) any Unaccepted Program Vehicles, (ii)any Excluded Redesignated Vehicles and (iii) any other Non-Program Vehicles that are subject to a Manufacturer Program with an Eligible Non-Program Manufacturer with respect to which no Manufacturer Event of Default has occurred and is continuing) as of any date of determination, the sum of the respective Market Values of each such Adjusted Program Vehicle and each such Non-Program Vehicle, in each case subject to the AESOP I Operating Lease or the Finance Lease as of such date.For purposes of computing the Selected Fleet Market Value, the “Market Value” of an Adjusted Program Vehicle or a Non-Program Vehicle means the market value of such Vehicle as specified in the most recently published NADA Guide for the model class and model year of such Vehicle based on the average equipment and the average mileage of each Vehicle of such model class and model year then leased under the AESOP I Operating Lease and the Finance Lease; provided, that if the NADA Guide is not being published or the NADA Guide is being published but such Vehicle is not included therein, the Market Value of such Vehicle shall be based on the market value specified in the most recently published Finance Guide for the model class and model year of such Vehicle based on the average equipment and the average mileage of each Vehicle of such model class and model year then leased under the AESOP I Operating Lease or the Finance Lease; provided, further, that if the Finance Guide is being published but such Vehicle is not included therein, the Market Value of such Vehicle shall mean (x) in the case of an Adjusted Program Vehicle, the Adjusted Net Book Value of such Adjusted Program Vehicle and (y) in the case of a Non-Program Vehicle, the Net Book Value of such Non-Program Vehicle provided, further, that if the Finance Guide is not being published, the Market Value of such Vehicle shall be based on an independent third-party data source selected by the Administrator and approved by each Rating Agency that is rating any Series of Notes at the request of ABRCF based on the average equipment and average mileage of each Vehicle of such model class and model year then leased under the AESOP I Operating Lease or the Finance Lease; provided, further, that if no such third-party data source or methodology shall have been so approved or any such third-party data source or methodology is not available, the Market Value of such Vehicle shall be equal to a reasonable estimate of the wholesale market value of such Vehicle as determined by the Administrator, 9 based on the Net Book Value of such Vehicle and any other factors deemed relevant by the Administrator. “Series 2005-2 Notes” means the Series of Notes designated as the Series 2005-2 Notes. “Series 2005-4 Notes” means the Series of Notes designated as the Series 2005-4 Notes. “Series 2007-2 Notes” means the Series of Notes designated as the Series 2007-2 Notes. “Series 2009-1 Notes” means the Series of Notes designated as the Series 2009-1 Notes. “Series 2009-2 Notes” means the Series of Notes designated as the Series 2009-2 Notes. “Series 2010-1 Notes” means the Series of Notes designated as the Series 2010-1 Notes. “Series 2010-2 Notes” means the Series of Notes designated as the Series 2010-2 Notes. “Series 2010-3 Notes” means the Series of Notes designated as the Series 2010-3 Notes. “Series 2010-4 Notes” means the Series of Notes designated as the Series 2010-4 Notes. “Series 2010-5 Notes” means the Series of Notes designated as the Series 2010-5 Notes. “Series 2010-6 Notes” means the Series of Notes designated as the Series 2010-6 Notes. “Series 2011-1 Notes” means the Series of Notes designated as the Series 2011-1 Notes. “Series 2011-2 Notes” means the Series of Notes designated as the Series 2011-2 Notes. “Series 2011-3 Notes” means the Series of Notes designated as the Series 2011-3 Notes. “Series 2011-4 Notes” means the Series of Notes designated as the Series 2011-4 Notes. 10 “Series 2011-5 Notes” means the Series of Notes designated as the Series 2011-5 Notes. “Series 2012-1 Accounts” means each of the Series 2012-1 Distribution Account, the Series 2012-1 Reserve Account, the Series 2012-1 Collection Account, the Series 2012-1 Excess Collection Account and the Series 2012-1 Accrued Interest Account. “Series 2012-1 Accrued Interest Account” is defined in Section 2.1(b). “Series 2012-1 AESOP I Operating Lease Loan Agreement Borrowing Base” means, as of any date of determination, the product of (a) the Series 2012-1 AESOP I Operating Lease Vehicle Percentage as of such date and (b) the excess of (i)the AESOP I Operating Lease Loan Agreement Borrowing Base as of such date over (ii)the Excluded Receivable Amount as of such date. “Series 2012-1 AESOP I Operating Lease Vehicle Percentage” means, as of any date of determination, a fraction, expressed as a percentage (which percentage shall never exceed 100%), the numerator of which is the Series 2012-1 Required AESOP I Operating Lease Vehicle Amount as of such date and the denominator of which is the sum of the Required AESOP I Operating Lease Vehicle Amounts for all Series of Notes as of such date. “Series 2012-1 Agent” is defined in the recitals hereto. “Series 2012-1 Available Cash Collateral Account Amount” means, as of any date of determination, the amount on deposit in the Series 2012-1 Cash Collateral Account (after giving effect to any deposits thereto and withdrawals and releases therefrom on such date). “Series 2012-1 Available Reserve Account Amount” means, as of any date of determination, the amount on deposit in the Series 2012-1 Reserve Account (after giving effect to any deposits thereto and withdrawals and releases therefrom on such date). “Series 2012-1 Cash Collateral Account” is defined in Section2.8(f). “Series 2012-1 Cash Collateral Account Collateral” is defined in Section2.8(a). “Series 2012-1 Cash Collateral Account Surplus” means, with respect to any Distribution Date, the lesser of (a) the Series 2012-1 Available Cash Collateral Account Amount and (b) the lesser of (A) the excess, if any, of the Series 2012-1 Liquidity Amount (after giving effect to any withdrawal from the Series 2012-1 Reserve Account on such Distribution Date) over the Series 2012-1 Required Liquidity Amount on such Distribution Date and (B) the excess, if any, of the Series 2012-1 Enhancement Amount (after giving effect to any withdrawal from the Series 2012-1 Reserve Account on such Distribution Date) over the Series 2012-1 Required Enhancement Amount on such Distribution Date; provided, however that, on any date after the Series 2012-1 Letter of Credit Termination Date, the Series 2012-1 Cash Collateral Account Surplus shall mean the excess, if any, of (x) the Series 2012-1 Available Cash Collateral Account Amount over (y) the Series 2012-1 Demand Note Payment Amount minusthe Pre-Preference Period Demand Note Payments as of such date. 11 “Series 2012-1 Cash Collateral Percentage” means, as of any date of determination, the percentage equivalent of a fraction, the numerator of which is the Series 2012-1 Available Cash Collateral Amount as of such date and the denominator of which is the Series 2012-1 Letter of Credit Liquidity Amount as of such date. “Series 2012-1 Closing Date” means March 22, 2012. “Series 2012-1 Collateral” means the Collateral, each Series 2012-1 Letter of Credit, each Series 2012-1 Demand Note, the Series 2012-1 Distribution Account Collateral, the Series 2012-1 Cash Collateral Account Collateral and the Series 2012-1 Reserve Account Collateral. “Series 2012-1 Collection Account” is defined in Section 2.1(b). “Series 2012-1 Controlled Amortization Period” means the period commencing at the opening of business on February 1, 2015 (or, if such day is not a Business Day, the Business Day immediately preceding such day) and continuing to the earliest of (i) the commencement of the Series 2012-1 Rapid Amortization Period, (ii) the date on which the Series 2012-1 Notes are fully paid and (iii) the termination of the Indenture. “Series 2012-1 DBRS Enhancement Percentage” means, as of any date of determination, the sum of (i) the product of (A) the Series 2012-1 DBRS Lowest Enhancement Rate as of such date and (B) the Series 2012-1 DBRS Lowest Enhanced Vehicle Percentage as of such date, (ii) the product of (A) the Series 2012-1 DBRS Intermediate Enhancement Rate as of such date and (B) the Series 2012-1 DBRS Intermediate Enhanced Vehicle Percentage as of such date, and (iii) the product of (A) the Series 2012-1 DBRS Highest Enhancement Rate as of such date and (B) the Series 2012-1 DBRS Highest Enhanced Vehicle Percentage as of such date. “Series 2012-1 DBRS Highest Enhanced Vehicle Percentage” means, as of any date of determination, a fraction, expressed as a percentage, (a) the numerator of which is the aggregate Net Book Value of all Vehicles leased under the AESOP I Operating Lease that were manufactured by a Manufacturer that does not have a long-term senior unsecured debt rating from DBRS (or, if such Manufacturer is not rated by DBRS, a DBRS Equivalent Rating) of at least “BBB (low)” as of such date and (b) the denominator of which is the aggregate Net Book Value of all Vehicles leased under the AESOP I Operating Lease as of such date. “Series 2012-1 DBRS Highest Enhancement Rate” means, as of any date of determination, the sum of (a) 30.50% and (b) the highest, for any calendar month within the preceding twelve calendar months, of the greater of (x) an amount (not less than zero) equal to 100% minus the Measurement Month Average for the immediately preceding Measurement Month and (y) an amount (not less than zero) equal to 100% minus the Market Value Average as of the Determination Date within such calendar month (excluding the Market Value Average for any Determination Date which has not yet occurred). “Series 2012-1 DBRS Intermediate Enhanced Vehicle Percentage” means, as of any date of determination, 100% minus the sum of (a) the Series 2012-1 DBRS Lowest Enhanced Vehicle Percentage and (b) the Series 2012-1 DBRS Highest Enhanced Vehicle Percentage. 12 “Series 2012-1 DBRS Intermediate Enhancement Rate” means, as of any date of determination, the sum of (a) 27.75% and (b) the highest, for any calendar month within the preceding twelve calendar months, of the greater of (c) an amount (not less than zero) equal to 100% minus the Measurement Month Average for the immediately preceding Measurement Month and (y) an amount (not less than zero) equal to 100% minus the Market Value Average as of the Determination Date within such calendar month (excluding the Market Value Average for any Determination Date which has not yet occurred). “Series 2012-1 DBRS Lowest Enhanced Vehicle Percentage” means, as of any date of determination, a fraction, expressed as a percentage, (a) the numerator of which is the sum, without duplication, of (1) the aggregate Net Book Value of all Program Vehicles leased under the AESOP I Operating Lease that are manufactured by Eligible Program Manufacturers having long-term senior unsecured debt ratings from DBRS (or, with respect to any Manufacturer that is not rated by DBRS, a DBRS Equivalent Rating) of “BBB” or higher as of such date, (2) so long as any Eligible Non-Program Manufacturer has a long-term senior unsecured debt rating from DBRS (or, if any such Manufacturer is not rated by DBRS, a DBRS Equivalent Rating) of “BBB” or higher and no Manufacturer Event of Default has occurred and is continuing with respect to such Eligible Non-Program Manufacturer, the aggregate Net Book Value of all Non-Program Vehicles leased under the AESOP I Operating Lease manufactured by each such Eligible Non-Program Manufacturer that are subject to a Manufacturer Program and remain eligible for repurchase thereunder as of such date and (3) the lesser of (A) the sum of (x) if as of such date any Eligible Program Manufacturer has a long-term senior unsecured debt rating from DBRS (or, if any such Manufacturer is not rated by DBRS, a DBRS Equivalent Rating) of “BBB (low)”, the aggregate Net Book Value of all Program Vehicles leased under the AESOP I Operating Lease manufactured by each such Eligible Program Manufacturer as of such date and (y) if as of such date any Eligible Non-Program Manufacturer has a long-term senior unsecured debt rating from DBRS (or, if any such Manufacturer is not rated by DBRS, a DBRS Equivalent Rating) of “BBB (low)” and no Manufacturer Event of Default has occurred and is continuing with respect to such Eligible Non-Program Manufacturer, the aggregate Net Book Value of all Non-Program Vehicles leased under the AESOP I Operating Lease manufactured by each such Eligible Non-Program Manufacturer that are subject to a Manufacturer Program and remain eligible for repurchase thereunder as of such date and (B) 25% of the aggregate Net Book Value of all Vehicles leased under the AESOP I Operating Lease as of such date and (b) the denominator of which is the aggregate Net Book Value of all Vehicles leased under the AESOP I Operating Lease as of such date. “Series 2012-1 DBRS Lowest Enhancement Rate” means, as of any date of determination, 25.00%. “Series 2012-1 Demand Note” means each demand note made by a Demand Note Issuer, substantially in the form of Exhibit D, as amended, modified or restated from time to time. “Series 2012-1 Demand Note Payment Amount” means, as of the Series 2012-1 Letter of Credit Termination Date, the aggregate amount of all proceeds of demands made on the Series 2012-1 Demand Notes pursuant to Section2.5(b) or (c) that were deposited into the Series 2012-1 Distribution Account and paid to the Series 2012-1 Noteholders during the one year 13 period ending on the Series 2012-1 Letter of Credit Termination Date; provided, however, that if an Event of Bankruptcy (or the occurrence of an event described in clause (a) of the definition thereof, without the lapse of a period of sixty (60) consecutive days) with respect to a Demand Note Issuer shall have occurred during such one year period, the Series 2012-1 Demand Note Payment Amount as of the Series 2012-1 Letter of Credit Termination Date shall equal the Series 2012-1 Demand Note Payment Amount as if it were calculated as of the date of such occurrence. “Series 2012-1 Deposit Date” is defined in Section 2.2. “Series 2012-1 Distribution Account” is defined in Section 2.9(a). “Series 2012-1 Distribution Account Collateral” is defined in Section 2.9(d). “Series 2012-1 Eligible Letter of Credit Provider” means a Person satisfactory to ABCR and the Demand Note Issuers and having, at the time of the issuance of the related Series 2012-1 Letter of Credit, a long-term senior unsecured debt rating (or the equivalent thereof) of at least “A1” from Moody’s and at least “A (high)” from DBRS and a short term senior unsecured debt rating of at least “P-1” from Moody’s and at least “R-1” from DBRS that is (a) a commercial bank having total assets in excess of $500,000,000, (b) a finance company, insurance company or other financial institution that in the ordinary course of business issues letters of credit and has total assets in excess of $200,000,000 or (c) any other financial institution; provided, however, that if a Person is not a Series 2012-1 Letter of Credit Provider (or a letter of credit provider under the Supplement for any other Series of Notes), then such Person shall not be a Series 2012-1 Eligible Letter of Credit Provider until ABRCF has provided 10 days’ prior notice to the Rating Agencies that such Person has been proposed as a Series 2012-1 Letter of Credit Provider. “Series 2012-1 Enhancement” means the Series 2012-1 Cash Collateral Account Collateral, the Series 2012-1 Letters of Credit, the Series 2012-1 Demand Notes, the Series 2012-1 Overcollateralization Amount and the Series 2012-1 Reserve Account Amount. “Series 2012-1 Enhancement Amount” means, as of any date of determination, the sum of (i) the Series 2012-1 Overcollateralization Amount as of such date, (ii) the Series 2012-1 Letter of Credit Amount as of such date, (iii) the Series 2012-1 Available Reserve Account Amount as of such date and (iv) the amount of cash and Permitted Investments on deposit in the Series 2012-1 Collection Account (not including amounts allocable to the Series 2012-1 Accrued Interest Account) and the Series 2012-1 Excess Collection Account as of such date. “Series 2012-1 Enhancement Deficiency” means, on any date of determination, the amount by which the Series 2012-1 Enhancement Amount is less than the Series 2012-1 Required Enhancement Amount as of such date. “Series 2012-1 Excess Collection Account” is defined in Section 2.1(b). “Series 2012-1 Expected Final Distribution Date” means the August 2015 Distribution Date. 14 “Series 2012-1 Final Distribution Date” means the August 2016 Distribution Date. “Series 2012-1 Interest Period” means a period commencing on and including a Distribution Date and ending on and including the day preceding the next succeeding Distribution Date; provided, however that the initial Series 2012-1 Interest Period shall commence on and include the Series 2012-1 Closing Date and end on and include April 20, 2012. “Series 2012-1 Invested Amount” means, as of any date of determination, the sum of the Class A Invested Amount as of such date and the Class B Invested Amount as of such date. “Series 2012-1 Invested Percentage” means as of any date of determination: (a)when used with respect to Principal Collections, the percentage equivalent (which percentage shall never exceed 100%) of a fraction, the numerator of which shall be equal to the sum of the Series 2012-1 Invested Amount and the Series 2012-1 Overcollateralization Amount, determined during the Series 2012-1 Revolving Period as of the end of the Related Month (or, until the end of the initial Related Month, on the Series 2012-1 Closing Date), or, during the Series 2012-1 Controlled Amortization Period and the Series 2012-1 Rapid Amortization Period, as of the end of the Series 2012-1 Revolving Period, and the denominator of which shall be the greater of (I) the Aggregate Asset Amount as of the end of the Related Month or, until the end of the initial Related Month, as of the Series 2012-1 Closing Date, and (II) as of the same date as in clause (I), the sum of the numerators used to determine (i) invested percentages for allocations with respect to Principal Collections (for all Series of Notes and all classes of such Series of Notes) and (ii) overcollateralization percentages for allocations with respect to Principal Collections (for all Series of Notes that provide for credit enhancement in the form of overcollateralization); and (b)when used with respect to Interest Collections, the percentage equivalent (which percentage shall never exceed 100%) of a fraction, the numerator of which shall be the Accrued Amounts with respect to the Series 2012-1 Notes on such date of determination, and the denominator of which shall be the aggregate Accrued Amounts with respect to all Series of Notes on such date of determination. “Series 2012-1 Lease Interest Payment Deficit” means, on any Distribution Date, an amount equal to the excess, if any, of (a) the aggregate amount of Interest Collections which pursuant to Section 2.2(a), (b), (c) or (d) would have been allocated to the Series 2012-1 Accrued Interest Account if all payments of Monthly Base Rent required to have been made under the Leases from and excluding the preceding Distribution Date to and including such Distribution Date were made in full over (b) the aggregate amount of Interest Collections which pursuant to Section 2.2(a), (b), (c) or (d) have been allocated to the Series 2012-1 Accrued Interest Account (excluding any amounts paid into the Series 2012-1 Accrued Interest Account pursuant to the proviso in Sections 2.2(c)(ii) and/or 2.2(d)(ii)) from and excluding the preceding Distribution Date to and including the Business Day immediately preceding such Distribution Date. 15 “Series 2012-1 Lease Payment Deficit” means either a Series 2012-1 Lease Interest Payment Deficit or a Series 2012-1 Lease Principal Payment Deficit. “Series 2012-1 Lease Principal Payment Carryover Deficit” means (a) for the initial Distribution Date, zero and (b) for any other Distribution Date, the excess of (x) the Series 2012-1 Lease Principal Payment Deficit, if any, on the preceding Distribution Date over (y) the amount deposited in the Distribution Account on such preceding Distribution Date pursuant to Section 2.5(b) on account of such Series 2012-1 Lease Principal Payment Deficit. “Series 2012-1 Lease Principal Payment Deficit” means on any Distribution Date the sum of (a) the Series 2012-1 Monthly Lease Principal Payment Deficit for such Distribution Date and (b) the Series 2012-1 Lease Principal Payment Carryover Deficit for such Distribution Date. “Series 2012-1 Letter of Credit” means an irrevocable letter of credit, if any, substantially in the form of Exhibit E issued by a Series 2012-1 Eligible Letter of Credit Provider in favor of the Trustee for the benefit of the Series 2012-1 Noteholders. “Series 2012-1 Letter of Credit Amount” means, as of any date of determination, the lesser of (a) the sum of (i) the aggregate amount available to be drawn on such date under each Series 2012-1 Letter of Credit on which no draw has been made pursuant to Section 2.8(c), as specified therein, and (ii) if the Series 2012-1 Cash Collateral Account has been established and funded pursuant to Section 2.8, the Series 2012-1 Available Cash Collateral Account Amount on such date and (b) the aggregate outstanding principal amount of the Series 2012-1 Demand Notes on such date. “Series 2012-1 Letter of Credit Expiration Date” means, with respect to any Series 2012-1 Letter of Credit, the expiration date set forth in such Series 2012-1 Letter of Credit, as such date may be extended in accordance with the terms of such Series 2012-1 Letter of Credit. “Series 2012-1 Letter of Credit Liquidity Amount” means, as of any date of determination, the sum of (a) the aggregate amount available to be drawn on such date under each Series 2012-1 Letter of Credit on which no draw has been made pursuant to Section 2.8(c), as specified therein, and (b) if the Series 2012-1 Cash Collateral Account has been established and funded pursuant to Section2.8, the Series 2012-1 Available Cash Collateral Account Amount on such date. “Series 2012-1 Letter of Credit Provider” means the issuer of a Series 2012-1 Letter of Credit. “Series 2012-1 Letter of Credit Termination Date” means the first to occur of (a)the date on which the Series 2012-1 Notes are fully paid and (b) the Series 2012-1 Termination Date. “Series 2012-1 Limited Liquidation Event of Default” means, so long as such event or condition continues, any event or condition of the type specified in clauses (a) through (g) of Article III; provided, however, that any event or condition of the type specified in clauses 16 (a) through (g) of Article III shall not constitute a Series 2012-1 Limited Liquidation Event of Default if the Trustee shall have received the written consent of the Requisite Series 2012-1 Noteholders waiving the occurrence of such Series 2012-1 Limited Liquidation Event of Default.The Trustee shall promptly (but in any event within two days) provide the Rating Agencies with written notice of such waiver. “Series 2012-1 Liquidity Amount” means, as of any date of determination, the sum of (a) the Series 2012-1 Letter of Credit Liquidity Amount on such date and (b) the Series 2012-1 Available Reserve Account Amount on such date. “Series 2012-1 Maximum Amount” means any of the Series 2012-1 Maximum Manufacturer Amounts, the Series 2012-1 Maximum Non-Eligible Manufacturer Amount, the Series 2012-1 Maximum Non-Program Vehicle Amount, the Series 2012-1 Maximum Specified States Amount or the Series 2012-1 Maximum Used Vehicle Amount. “Series 2012-1 Maximum Hyundai Amount” means, as of any day, an amount equal to 20% of the aggregate Net Book Value of all Vehicles leased under the Leases on such day. “Series 2012-1 Maximum Individual Isuzu/Subaru Amount” means, as of any day, with respect to Isuzu or Subaru individually, an amount equal to 5% of the aggregate Net Book Value of all Vehicles leased under the Leases on such day. “Series 2012-1 Maximum Kia Amount” means, as of any day, an amount equal to 10% of the aggregate Net Book Value of all Vehicles leased under the Leases on such day. “Series 2012-1 Maximum Manufacturer Amount” means, as of any day, any of the Series 2012-1 Maximum Mitsubishi Amount, the Series 2012-1 Maximum Individual Isuzu/Subaru Amount, the Series 2012-1 Maximum Hyundai Amount, the Series 2012-1 Maximum Kia Amount or the Series 2012-1 Maximum Suzuki Amount. “Series 2012-1 Maximum Mitsubishi Amount” means, as of any day, an amount equal to 10% of the aggregate Net Book Value of all Vehicles leased under the Leases on such day. “Series 2012-1 Maximum Non-Eligible Manufactur­er Amount” means, as of any day, an amount equal to 3% of the aggregate Net Book Value of all Vehicles leased under the Leases on such day. “Series 2012-1 Maximum Non-Program Vehicle Amount” means, as of any day, an amount equal to the Series 2012-1 Maximum Non-Program Vehicle Percentage of the aggregate Net Book Value of all Vehicles leased under the Leases on such day. “Series 2012-1 Maximum Non-Program Vehicle Percentage” means, as of any date of determination, the sum of (a) 85% and (b) a fraction, expressed as a percentage, the numerator of which is the aggregate Net Book Value of all Redesignated Vehicles manufactured by a Bankrupt Manufacturer or a Manufacturer with respect to which a Manufacturer Event of Default has occurred, and in each case leased under the AESOP I Operating Lease or the Finance 17 Lease as of such date, and the denominator of which is the aggregate Net Book Value of all Vehicles leased under the Leases as of such date. “Series 2012-1 Maximum Specified States Amount” means, as of any day, an amount equal to 7.5% of the aggregate Net Book Value of all Vehicles leased under the Leases on such day. “Series 2012-1 Maximum Suzuki Amount” means, as of any day, an amount equal to 7.5% of the aggregate Net Book Value of all Vehicles leased under the Leases on such day. “Series 2012-1 Maximum Used Vehicle Amount” means, as of any day, an amount equal to 5% of the aggregate Net Book Value of all Vehicles leased under the Leases on such day. “Series 2012-1 Monthly Interest” means, with respect to any Series 2012-1 Interest Period, the sum of the Class A Monthly Interest and the Class B Monthly Interest, in each case with respect to such Series 2012-1 Interest Period. “Series 2012-1 Monthly Lease Principal Payment Deficit” means, on any Distribution Date, an amount equal to the excess, if any, of (a) the aggregate amount of Principal Collections which pursuant to Section 2.2(a), (b), (c) or (d) would have been allocated to the Series 2012-1 Collection Account if all payments required to have been made under the Leases from and excluding the preceding Distribution Date to and including such Distribution Date were made in full over (b) the aggregate amount of Principal Collections which pursuant to Section2.2(a), (b), (c) or (d) have been allocated to the Series 2012-1 Collection Account (without giving effect to any amounts paid into the Series 2012-1 Accrued Interest Account pursuant to the proviso in Sections 2.2(c)(ii) and/or 2.2(d)(ii)) from and excluding the preceding Distribution Date to and including the Business Day immediately preceding such Distribution Date. “Series 2012-1 Moody’s Highest Enhanced Vehicle Percentage”means, as of any date of determination, a fraction, expressed as a percentage, (a) the numerator of which is the aggregate Net Book Value of all Vehicles leased under the AESOP I Operating Lease that are either not subject to a Manufacturer Program or not eligible for repurchase under a Manufacturer Program as of such date and (b) the denominator of which is the aggregate Net Book Value of all Vehicles leased under the AESOP I Operating Lease as of such date. “Series 2012-1 Moody’s Highest Enhancement Rate” means, as of any date of determination, the sum of (a) 33.00% and (b) the highest, for any calendar month within the preceding twelve calendar months, of the greater of (x) an amount (not less than zero) equal to 100% minus the Measurement Month Average for the immediately preceding Measurement Month and (y) an amount (not less than zero) equal to 100% minus the Market Value Average as of the Determination Date within such calendar month (excluding the Market Value Average for any Determination Date which has not yet occurred). “Series 2012-1 Moody’sIntermediate Enhanced Vehicle Percentage” means, as of any date of determination, 100% minus the sum of (a) the Series 2012-1 Moody’s Lowest 18 Enhanced Vehicle Percentage and (b) the Series 2012-1 Moody’s Highest Enhanced Vehicle Percentage. “Series 2012-1 Moody’s Intermediate Enhancement Rate” means, as of any date of determination, 29.00%. “Series 2012-1 Moody’s Lowest Enhanced Vehicle Percentage” means, as of any date of determination, a fraction, expressed as a percentage, (a) the numerator of which is the sum, without duplication, of (1) the aggregate Net Book Value of all Program Vehicles leased under the AESOP I Operating Lease that are manufactured by Eligible Program Manufacturers having long-term senior unsecured debt ratings of “Baa2” or higher from Moody’s as of such date, (2) so long as any Eligible Non-Program Manufacturer has a long-term senior unsecured debt rating of “Baa2” or higher from Moody’s and no Manufacturer Event of Default has occurred and is continuing with respect to such Eligible Non-Program Manufacturer, the aggregate Net Book Value of all Non-Program Vehicles leased under the AESOP I Operating Lease manufactured by each such Eligible Non-Program Manufacturer that are subject to a Manufacturer Program and remain eligible for repurchase thereunder as of such date and (3) the lesser of (A) the sum of (x) if as of such date any Eligible Program Manufacturer has a long-term senior unsecured debt rating of “Baa3” from Moody’s, the aggregate Net Book Value of all Program Vehicles leased under the AESOP I Operating Lease manufactured by each such Eligible Program Manufacturer as of such date and (y) if as of such date any Eligible Non-Program Manufacturer has a long-term senior unsecured debt rating of “Baa3” from Moody’s and no Manufacturer Event of
